internal_revenue_service director exempt_organizations number release date department of the treasury p o box cincinnati ohio contact person date date identification_number contact number employer_identification_number legend uil list city department state b c city d e organization dollar amount t u dollar amount v dollar amount dear you requested a determination that a set-aside in the amount of t dollars for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 facts you are incorporated under the laws of the state of b are exempt from federal_income_tax under sec_501 of the code and are classified as a private non-operating foundation under sec_509 you have set_aside t dollars for a childhood lead-poisoning initiative in the city of c project you will disburse the set-aside funds to two entities d a government agency and e a publicly supported charity d operates a well-established lead hazard control program which corrects lead hazards in residential units d selects the properties for lead hazard abatement and monitors and pays the contractors engaged to carry out the work you will provide funding to d sufficient to fund lead hazard removal for approximately housing units approximately u dollars the neighborhoods that will be targeted for the project are considered high-risk areas for lead poisoning most of the properties the project renders safe will be tenant housing eligible_property must be in the targeted neighborhoods owner- occupants must have income at or below percent of area median income tenant-occupants at or below percent of area median income owners of rental properties must agree to make rents affordable to very low income occupants for at least three years the process initiated by the filing of an application by a property owner and culminating in the completion of the work is a protracted one it may take up to six months for an eligible_property to satisfy all the procedural requirements and then there may additional delays in scheduling an epa-certified contractor the contractor will invoice d for the lead removal services it performs you will then disburse set- aside funds to d in the precise amount it needs to pay the contractor the disbursement of set-aside funds to d only for expenses as they are actually incurred is for the purpose of increasing the accountability of both d and the contractor for_the_use_of the funds you will disburse approximately v dollars to e to perform lead hazard education outreach and application assistance to families in the targeted neighborhoods throughout the term of the project you believe that disbursing funds to e on a periodic quarterly basis will make for greater accountability ensuring that e uses the funds you furnish exclusively to carry out its role in the project the set_aside will be entirely disbursed for the project within a three year period law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_tax regulations defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching grant program sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a - b i as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be for a specific project for one or more of the purposes in sec_170 of the code you will provide funding to d an agency of the city of c that will allow it to pursue abatement of lead posing an acute poisoning threat to small children in housing occupied by low and very low income families the project is in furtherance of charitable purposes within the meaning of in sec_170 you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations the project can better be accomplished by a set-aside of income than by the immediate payment of funds you have concluded that in order to be certain that the funds you provide will be used for the intended purpose it will be necessary to disburse funds to the city on a project-by-project pay-as-you- go basis because of the time needed to identify eligible properties prepare and process applications and schedule contractors the task of cleaning up separate sites is expected to stretch out over several years your project therefore satisfies the suitability test as set forth in sec_4942 of the code and sec_53_4942_a_-3 of the regulations ruling based on the foregoing the set-aside of t dollars for the taxable_year ending date meets the requirements of sec_4942 i and accordingly constitutes a qualifying distributions under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set- aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours lois lerner director exempt_organizations enclosure notice
